The appeal herein is from a decree rendered under the statute validating $1,425,000.00 of refunding *Page 57 
bonds to be issued by the Ocean Shore Improvement District referred to in the decree as follows:
"IT IS THEREFORE ORDERED, ADJUDGED AND DECREED, that the One Million Four Hundred Twenty-five Thousand Dollars ($1,425,000.00) in principal amount of Highway Refunding Bonds of Ocean Shore Improvement District of 1937 referred to and described in said petition for validation and in the other papers filed in this cause be, and they are hereby, validated and confirmed, and when said bonds are duly issued and delivered, the same shall be valid and legal obligations against the said Ocean Shore Improvement District, a special taxing district created, constituted and existing under the laws of the State of Florida, and consisting of portions of Flagler and Volusia Counties, Florida, and this decree shall be forever conclusive as to the validity of said bonds against said Ocean Shore Improvement District and against all taxpayers and citizens thereof, in the event no appeal is taken from this decree within the time prescribed by law, or, in the event that, if an appeal be taken, this decree shall be confirmed or affirmed by the Supreme Court of Florida, then and in that case the validity of said Highway Refunding Bonds of Ocean Shore Improvement District of 1937 shall never be called in question in any Court in this State."
The usual material issues were made by the State and intervenor, upon which issues the final decree was rendered.
Appellees moved under the statute, Sections 4639 (2920), 4965 (3173) C.G.L., to quash and dismiss the appeal on grounds which in effect are that the appeal is frivolous and the assignment of errors is without merit.
The record and the briefs on file have been examined and the Court finds that all the material questions sought to be presented here have been heretofore determined adversely to the appellants, or do not present matters that materially *Page 58 
affect the validity of the bonds to be issued or the essential correctness of the decree of validation appealed from.
The appeal is dismissed.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.